Judgment unanimously affirmed. Memorandum: The court properly found defendant to be a persistent felony offender. The evidence at the persistent felony hearing was sufficient to justify the court’s opinion that "the history and character of the defendant and the nature and circumstances of his criminal conduct are such that extended incarceration and lifetime supervision of the defendant are warranted to best , serve the public interest” (see, CPL 400.20 [1]). The evidence showed that, prior to the present conviction, defendant had been convicted nine times, including convictions for four felonies. Each of six times that defendant had been released on parole or placed on probation, he violated the terms of his parole or probation. Finally, he committed the instant crimes of rape in the first degree and sodomy in the first degree shortly after he had been released from parole on a prior conviction for robbery.
We have reviewed defendant’s pro se supplemental brief and reject his argument that the testimony of the prosecution witness concerning the appearance and complaint of the victim deprived him of a fair trial. (Appeal from judgment of Supreme Court, Erie County, Rossetti, J.—rape, first degree.) Present—Denman, J. P., Boomer, Pine, Balio and Lawton, JJ.